243 So. 2d 769 (1971)
David JACOBS
v.
CITY OF PRICHARD.
1 Div. 128.
Court of Criminal Appeals of Alabama.
February 2, 1971.
A. J. Cooper, Jr., Mobile, for appellant.
J. Cecil Gardner, Mobile, for appellee.
CATES, Judge.
Breach of city ordinance: fine $1.00 and costs.
Though by certain statutes judicial notice must be taken of the ordinances or by-laws of a few cities, we are not aware of any such enactment relating to the City of Prichard.
In such circumstance it was incumbent on the City not only to plead, but also to *770 prove the ordinance under which it sought to convict Jacobs. Felder v. City of Huntsville, 42 Ala.App. 488, 168 So. 2d 490.
The judgment below being erroneous, the cause is therefore remanded for a new trial.
Reversed and remanded.